Title: John Barnes to Thomas Jefferson, 19 October 1813
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir— George Town Colum 19th Octr 1813.
          Notwithstandg I wrote Mr George Williams the 9th Inst requesting a sett of exchange for same Amot as last year—at present ex—on the same firm vz Messr Russell & Morton—I am as yet most cruely disappointed—in not receiving any Ansr I think it more than probable he is gone to some Eastern Port, in Order to recd some Cargo and dispatch—her back to Boroudeau—for no other than an Eastern port,—can a Vessel Venture to sail from—I have been for
			 these three weeks Horssed—with a Cold, I cannot get quit off—or I shd ere this, have Ventured on a Journey to Baltimore for the purpose of Purchasing a Sett of Ex—on the best possible term of Safety—it is I hope possible I  may yet have a line from Mr Williams, at least learn his present place of Residence—I shall again write him—by this Nights Mail—
          Most Respectfully—Dear Sir—Your Obedt servtJohn Barnes,
        